Dear Mr. Diez:
You have requested the opinion of this office on the following issue:
      When a public entity, pursuant to La. R.S.  38:2212A(3)(d), requires potential bidders on a public works project to attend a pre-bid conference, does a bidder who attends only part of the pre-bid conference comply with that requirements so that his bid may be considered by the public entity?
The purpose of such pre-bid conferences is to acquaint prospective bidders with the nature and scope of the project and to answer questions which bidders may have with all prospective bidders hearing the answers so that all will be operating with the same information. Also, such pre-bid conferences often include inspection of the site of the proposed work and other activities which might be missed or interrupted by a participant's late arrival.
Pre-bid conferences are made mandatory when the project designer feels that all prospective participants in the construction need an early and complete picture of a variety of matters which will impact on bid preparation. It follows that a bidder who receives only a portion of that information may be proceeding dangerously or at least with a different understanding of some issues than other bidders. This would destroy the very purpose of such pre-bid conferences which is to provide complete and uniform information to all bidders.
Therefore, it is our opinion that, ". . . when a design professional or public entity mandates attendance by bidders at a pre-bid conference as a prerequisite to bid . . ." the prospective bidder must attend the entire pre-bid conference.
I trust that this answers your inquiry. Please let us know if we may be of any further assistance to you in this matter.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: ____________________________ GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla